DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
USPA 2005/0129848 (2005-06-16) to Ackerman on the Examiner-initialed IDS corresponding to the IDS filed on 19 June 2020 has been crossed out as not having been considered because no publication having this publication number and patentee could be located.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/514,371 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter of Claim 1 encompasses that of Claims 1-12 of the reference application and thus is unpatentable for being obvious. The subject matter of Claims 13-15 encompasses that of Claims 13-18 of the reference application and thus is unpatentable for being obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As assessed by the Wands Factors and the evidence as a whole, the claims are not enabled. See MPEP 2164.01(a). 
Wands Factors include (A)-(H): (A) The breadth of the claims: The claims are characterized by combinations of ceramic, CMAS, and overlay compound that form high melting point crystalline precipitate for which reaction rate is competitive with CMAS infiltration and wherein ceramic coating phase is stable with overlay coating; (B) The nature of the invention: The invention relates to providing protective thermal barrier coating by arranging layer as mentioned in (A); (C) The state of the prior art: The reviewed prior art provides for combinations of layers that may meet the claimed requirements, but fails to characterize these layers in the claimed functional terms and fails to teach general achievement of functional relationships as expressed or how other combinations of layers would or would not achieve the functional relationships; (D) The level of one of ordinary skill: One of ordinary skill in the art would be able to follow the teachings by applicant to provide for layer combinations in terms of compositions disclosed; (E) The level of predictability in the art: The art is predictable in terms of providing for disclosed layer combinations, but would be expected to be very unpredictable in terms of identifying other combinations of layers and materials that meet the claimed functional requirements. This is because the functional requirements are not well-defined, as mentioned below in the indefiniteness rejections, but also because the functional relationships are based on unpredictable chemical reactions that are unknowingly vast in terms of chemical reactants and reaction conditions; (F) The amount of direction provided by the inventor: The Specification provides guidance on specifically mentioned layer combinations which are not rejected herein; (G) The existence of working examples: It is unclear whether there are actual working examples, but the Specification provides detailed descriptions of enabled combinations; AND (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation is unknowable and likely vast because the descriptions provided in the Specification do not lend themselves to characterizing what other combinations of materials and layers would or would not be suitable in part at least because what works or does not depends on unpredictable chemical reactions.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13, it is unclear what is the antecedent basis of the phrase “the ceramic coating phase”. Is this necessarily a component of the unreacted ceramic coating? Could it be the mentioned precipitate or something else? It is unclear what is required for “stable”.
Regarding Claims 1-3 and 7-20, the claims use indefinite functional language to characterize combinations of ceramic, CMAS, and overlay compound that form high melting point crystalline precipitate for which reaction rate is competitive with CMAS infiltration and wherein ceramic coating phase is stable with overlay coating. This functional language does not provide clear cut indication of scope because it is not limited by materials for which these characteristics would be known to be satisfied or not and because the conditions and meanings of conditions are not claimed or well defined in the art. For example, it is unclear what would necessarily be required for “high melting point,” and it is unclear what conditions are needed for ascertaining “reaction rate” and “stable” and what range of rates is or is not considered “competitive”. The claim language boundaries are not well-defined in part due to their stating a not well-defined result to be obtained. Since these rejected claims do not state materials for respective ceramic and overlay, one of ordinary skill in the art would not know the breadth of what is or is not encompassed. See MPEP 2173.05(g) (“Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoel USPA 2018/0119270. Hoel discloses (the references in parentheses applying to this document) a calcium-magnesium-alumino-silicate (CMAS) - reactive thermal barrier coating (TBC), i.e. CMAS-reactive TBC (claims 1 and 17), which comprises (i) a ceramic coating of zirconate (gadolinium zirconate or hafnium zirconate) or hafnate (par. 28) and (ii) a CMAS-reactive overlay coating of mixed rare earth oxide (e.g. gadolinium aluminate; par. 51). The CMAS-reactive overlay coating reacts with molten CMAS to form an apatite-type phase (par. 53). The ceramic coating of the above mentioned TBC is deposited by EB-PVD (electron beam - physical vapour deposition; claim 2) followed by the deposition of the overlay coating (claim 6). According to Hoel (figures 1-3; example 1 and 2; claim 1), the above mentioned ceramic coating comprises a plurality of open vertically-oriented gaps, wherein the CMAS-reactive overlay coating is deposited on the inner walls of the ceramic coating extending to a depth of at least one-third of the thickness of the ceramic coating. Hoel may not exemplify these configurations. However, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare coating layers with the suggested combinations of compositions and structure since Hoel teaches that they lead to effective protection. Since the layers are composed of the same compositions as applicant uses to obtain claimed functional relationships, it would be expected that the claimed functional relationships would also be obtained. Regarding Claim 6, the claimed yttrium zirconate is suggested and thus its use would have been obvious (paragraphs 26 and 28). Regarding Claims 7, 8, 16, and 18, the claimed structures are characterized in Hoel in that gaps to the surface and pores are characterized (paragraph 21). Regarding Claims 9 and 17, Hoel teaches that gap aspect ratio can be ca. 100, teaches filled gaps as having comparable aspect ratio, and teaches coating thickness of TBC can be ca. 25 microns or more. Hoel also teaches wide range of aspect ratio and thickness, including much thicker coatings. Nevertheless, implied coating layer thicknesses on the interior of gaps could be ca. 25 microns * (1/100) or ca. 250 nm. Regarding Claims 10 and 11, these dimensions are suggested and thus rendered obvious (paragraph 86). Regarding Claim 15, EBVD is suggested and thus rendered obvious (paragraph 41). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoel USPA 2018/0119270 in view of Vassen USPA 2013/0196141. Hoel is relied upon as set forth above in the section 103 rejection over Hoel. Hoel teaches that the overlay may be vapor deposited, but fails to teach that it is to be applied by atomic layer deposition. Vassen teaches that penetrating coatings in TBC applications may be effectively deposited using atomic layer deposition (paragraph 27). It would have been obvious to one of ordinary skill in the art at the time of filing to apply penetrating coating of Hoel using vapor deposition technique recognized as being effective, for such type of deposition, such as atomic layer deposition suggested by Vassen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
27 August 2022